UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-09105 New World Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: April 30, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders New World Fund [photo of El Faro del Comercio and the Cathedral of Monterrey, in Monterrey, Mexico] Semi-annual report for the six months ended April 30, 2010 New World Fund® seeks long-term capital appreciation by investing in stocks and bonds with significant exposure to countries that have developing economies and/or markets. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended March 31, 2010 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 1.18% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 28 to 34 for details. Results for other share classes can be found on pages 40 and 41. Equity investments are subject to market fluctuations. Investing outside the United States may be subject to additional risks, such as currency fluctuations, periods of illiquidity, price volatility and political instability. These risks may be heightened in connection with investments in developing countries. Investing in smaller companies entails further risks. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Lower rated bonds are subject to greater fluctuations in value and risk of loss of income and principal than higher rated bonds. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: [photo of El Faro del Comercio and the Cathedral of Monterrey, in Monterrey, Mexico] For the six-month period ended April 30, 2010, the value of an investment in New World Fund gained 10.4% if, like most shareholders, you reinvested the dividend of 56.8 cents per share that was paid in December 2009. A capital gain distribution was not paid during this period. As you can see in the table below, New World Fund surpassed its primary benchmark, the MSCI ACWI (All Country World Index). The fund also ended the period ahead of developed-country stocks in general, as measured by the MSCI World Index. Developing-country stocks, as measured by the MSCI Emerging Markets (EM) Index, had higher returns than the fund. All the indexes are unmanaged. [Begin Sidebar] Results at a glance For periods ended April 30, 2010, with all distributions reinvested Total returns Average annual total returns 6 months 1 year 5 years 10 years Lifetime (since 6/17/99) New World Fund (Class A shares) % MSCI ACWI (All Country World Index) MSCI World Index MSCI Emerging Markets (EM) Index J.P. Morgan Emerging Markets Bond Index Plus Because New World Fund invests in companies based in both the developed and developing worlds, its most appropriate benchmark is the MSCI ACWI (All Country World Index), which blends the MSCI World and Emerging Markets indexes, weighted by ACWI market capitalization. The MSCI World Index measures more than 20 developed-country stock markets, while the MSCI Emerging Markets Index measures more than 20 developing-country stock markets. New World Fund also invests in developing-country government and corporate bonds. The J.P. Morgan Emerging Markets Bond Index Plus measures total returns for developing-country bonds. These indexes are unmanaged and do not reflect the effect of sales charges, commissions or expenses. [End Sidebar] [Begin Sidebar] Where the fund’s assets are invested Geographical distribution of net assets on April 30, 2010 Developed-country equities % Asia Japan South Korea HongKong Australia Taiwan Singapore .7 The Americas United States Canada Europe United Kingdom Switzerland France Germany Spain Belgium .9 Austria .8 Denmark .8 Sweden .8 Italy .7 Finland .5 Netherlands .3 Greece .1 Norway .1 Developing-country equities % Asia China India Indonesia Philippines Thailand Malaysia .9 Kazakhstan .4 Pakistan .2 The Americas Brazil Mexico Colombia .5 Peru .2 Europe Russia Turkey Poland .6 Slovenia .5 Hungary .4 Czech Republic .3 Africa/Middle East South Africa Israel Oman .1 Egypt .1 Developing-country bonds % Asia Philippines .3 Malaysia .1 Thailand .1 The Americas Brazil Mexico Colombia .9 Panama .4 Peru .4 Argentina .3 Venezuela .1 Dominican Republic .1 Europe Turkey Russia .6 Poland .4 Hungary .3 Croatia .2 Africa/Middle East South Africa .2 Egypt .1 Short-term securities & other assets less liabilities % Total % [End Sidebar] With the objective of long-term capital appreciation over time, the fund blends three types of investments. These include stocks of multinational companies based in the developed world with significant ties to the developing world, stocks of companies based in the developing world, and government and corporate bonds of developing-country issuers. While we always advocate a long-term investment approach, we are pleased that the fund’s diversified portfolio has produced gains for shareholders while helping to reduce some of the volatility associated with investing in developing markets. Developing- and developed-country stocks As the global economy continues to recover from the deep setbacks of 2008–09, many companies have been building on their gains, though volatility has remained a persistent theme. Capital has continued to flow into the developing world, and stocks of companies in developing markets experienced higher returns than stocks of companies in developed markets, though both made gains. In the past, developing countries were often the most vulnerable to economic downturns, but previous financial crises in the developing world have led to sounder policies and stronger financial systems that continue to benefit these countries today. This is not to say that developing markets are immune from contractions in the developed world. On the contrary, exports from developing countries have tended to suffer in periods of weak economic growth in the developed world, and credit downgrades for Greece and some other European countries have jolted the developing markets. Taken as a whole, Europe remains the world’s largest economy, and any significant slowdown across Europe will impact the rest of the world. Developing-country equities accounted for 46.0% of the fund’s net assets, up slightly from 45.0% at the fund’s fiscal year-end. Developed-country equities accounted for 35.5% of net assets, up slightly from 34.7% at the fund’s fiscal year-end. As of April 30, 2010, the fund was invested in stocks of 272 companies from more than 40 countries. Developing-country bonds Having fared better than equities during the downturn, developing-country bonds have had generally more modest returns than equities in the upturn. Still, the bond market has been less volatile than the equity market. Bonds in developing countries, as represented by the unmanaged J.P. Morgan Emerging Markets Bond Index Plus, gained 5.6% during the period. Since the economic fundamentals of many developing-market countries have been stronger than those in developed countries, developing-country bonds have fared reasonably well. Most of the major developing countries are in fiscally good shape compared to developed countries. For the past 10–20 years, they have pursued economic reforms and opened their markets, so they continue to have access to more debt financing options. Yet they are not immune to global financial concerns. For example, in May, after the reporting period, problems with Greek debt led to higher interest rates in many developing countries due to renewed attention to sovereign risk. Over the past few years, we have gradually increased the portion of the fund’s bond holdings that are denominated in local currencies. The fund’s holdings in developing-country bonds stayed fairly level at 9.3% of net assets, compared with 9.5% at the fund’s fiscal year-end. As of April 30, 2010, the fund was invested in bonds of 30 issuers from more than 15 countries. The fund’s portfolio The fund experienced mixed results from its holdings in five major areas of investment. Among telecommunication company stocks held in the portfolio, América Móvil, Latin America’s largest cellular communications provider and the fund’s largest holding, gained 16.7%. Turkcell, the owner and operator of a GSM network in Turkey and the fund’s fifth-largest holding, fell 2.0%. Two health care companies that are among the fund’s largest holdings had strong positive gains. Pharmstandard, a leading pharmaceutical company in Russia specializing in generics and the fund’s third-largest holding, rose 75.8%. Teva Pharmaceutical Industries, the leading drug company in Israel and the fund’s seventh-largest holding, gained 16.3%. Among banks, Itaú Unibanco, one of Brazil’s leading private commercial banks and the fund’s second-largest holding, advanced 13.6%. Itaúsa, the Brazil-based investment holding company that controls Itaú Unibanco and the fund’s eighth-largest holding, gained 21.0%. Industrial and Commercial Bank of China, a state-owned commercial bank in China that is one of the world’s largest banks and the fund’s 10th-largest holding, declined 7.8%. Two large consumer staples companies in the fund’s portfolio had modest positive returns. Nestlé, the Swiss-based global packaged food and beverage company and the fund’s fourth-largest holding, advanced 4.8%. Anheuser-Busch InBev, the fund’s ninth-largest holding and one of the world’s largest brewers, rose 3.4%. In the information technology sector, Kingboard Chemical, the fund’s sixth-largest holding and a China-based maker of printed circuit boards, gained 33.1%. Looking forward This remains a period of adjustment for the global economy. It took years for countries to accumulate their large debt burdens, and the painful restructuring now underway will take a long time to complete its course. To borrow a baseball metaphor, we may still be in the early innings of a continued restructuring that is occurring around the world. As the global economy continues to respond to this process, we remain committed to the focus of the fund. The companies in which we invest are those we feel have a meaningful exposure to a part of the world that is not only growing rapidly, but also doing so with stronger fundamentals than at any time in the past 25 years. Nevertheless, volatility is likely to persist. It is also worth noting that while growth in China has been a major contributor to both the world economy and long-term fund results, the country, like many others, faces difficult internal challenges, and some caution may be warranted. We maintain the belief that the fund’s diversified approach to investing in stocks and bonds can continue to provide opportunities for long-term investors, with the potential for lower volatility. We thank you for your ongoing support and for your commitment to long-term investing. Cordially, /s/ Gina H. Despres Gina H. Despres Vice Chairman of the Board /s/ Robert W. Lovelace Robert W. Lovelace President June 11, 2010 For current information about the fund, visit americanfunds.com. Summary investment portfolio, April 30, 2010 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification Percent of net assets Financials 15.42 % Consumer staples Telecommunication services Materials Energy Other industries Convertible securities & warrants Bonds & notes Short-term securities & other assets less liabilities [end pie chart] Country diversification Percent of net assets Euro zone* 10.3 % Brazil China United Kingdom Mexico India United States Russia Turkey Other countries Short-term securities & other assets less liabilities *Countries using the euro as a common currency; those represented in the fund's portfolio are Austria, Belgium, Finland, France, Germany, Greece, Italy,the Netherlands, Slovenia and Spain. Percent Value of net Common stocks- 81.41% Shares ) assets Financials- 15.42% Itaú Unibanco Holding SA, preferred nominative $ Itaú Unibanco Holding SA, preferred nominative (ADR) % Itaúsa - Investimentos Itaú SA, preferred nominative Industrial and Commercial Bank of China Ltd., Class H (1) Amil Participações SA, ordinary nominative Banco Santander, SA (1) PT Bank Rakyat Indonesia (Persero) Tbk (1) Royal Bank of Scotland Group PLC (1)(2) ICICI Bank Ltd. (1) Prudential PLC (1) Other securities Consumer staples- 11.01% Nestlé SA (1) Anheuser-Busch InBev NV (1) Anheuser-Busch InBev NV (1)(2) 9 United Spirits Ltd. (1) Pernod Ricard SA (1) Tesco PLC (1) China Yurun Food Group Ltd. (1) Other securities Telecommunication services- 9.21% América Móvil, SAB de CV, Series L (ADR) América Móvil, SAB de CV, Series L Turkcell Iletisim Hizmetleri AS (1) MTN Group Ltd. (1) Philippine Long Distance Telephone Co. (1) Philippine Long Distance Telephone Co. (ADR) Millicom International Cellular SA Other securities Materials- 7.70% Linde AG (1) PT Indocement Tunggal Prakarsa Tbk (1) Anglo American PLC (ZAR denominated) (1)(2) Anglo American PLC (1)(2) Holcim Ltd (1)(2) ArcelorMittal (1) PT Semen Gresik (Persero) Tbk (1) Other securities Energy- 7.08% Niko Resources Ltd. Niko Resources Ltd. (3) Heritage Oil Ltd. (1)(2)(4) OAO Gazprom (ADR) (1) Other securities Information technology- 6.37% Kingboard Chemical Holdings Ltd. (1) Samsung Electronics Co. Ltd. (1) Cielo SA, ordinary nominative Infosys Technologies Ltd. (1) Other securities Industrials - 6.15% Other securities Health care- 5.84% JSC Pharmstandard (GDR) (1)(2)(4) JSC Pharmstandard (GDR) (1)(2)(3)(4) Teva Pharmaceutical Industries Ltd. (ADR) Novo Nordisk A/S, Class B (1) Cochlear Ltd. (1) Hikma Pharmaceuticals PLC (1) Other securities Consumer discretionary- 5.56% Honda Motor Co., Ltd. (1) Truworths International Ltd. (1) Other securities Utilities- 2.27% PT Perusahaan Gas Negara (Persero) Tbk (1) GAIL (India) Ltd. (1) Cia. Energética de Minas Gerais - CEMIG, preferred nominative Other securities Miscellaneous-4.80% Other common stocks in initial period of acquisition Total common stocks (cost: $11,151,271,000) Percent Value of net Warrants- 0.03% Shares ) assets Other - 0.01% Other securities Miscellaneous-0.02% Other warrants in initial period of acquisition Total warrants (cost: $3,225,000) Principal Percent amount Value of net Convertible securities- 0.10% ) ) assets Financials - 0.10% Other securities Total convertible securities (cost: $16,932,000) Principal Percent amount Value of net Bonds & notes- 9.30% ) ) assets Bonds & notes of governments outside the U.S.- 8.26% Brazil (Federal Republic of) Global 5.625%-11.00% 2010-2041 (5) $ Brazil (Federal Republic of) Global 12.50% 2016-2022 BRL49,400 Brazilian Treasury Bill 0%-6.00% 2010-2045 (6) Brazil (Federal Republic of) 10.00% 2012-2017 Turkey (Republic of) 6.75%-11.50% 2012-2040 $ Turkey (Republic of) 10.00%-16.00% 2011-2013(6) TRY130,127 United Mexican States Government 3.50%-10.00% 2012-2036 (6) MXN1,172,216 United Mexican States Government Global 5.625%-6.375% 2013-2040 $ Other securities Other - 1.04% Other securities Total bonds & notes (cost: $1,527,057,000) Principal Percent amount Value of net Short-term securities- 9.41% ) ) assets Freddie Mac 0.14%-0.43% due 5/4-12/16/2010 International Bank for Reconstruction and Development 0.16%-0.19% due 5/3-7/19/2010 Fannie Mae 0.13%-0.33% due 5/12-12/20/2010 U.S. Treasury Bills 0.144%-0.338% due 5/6-8/26/2010 ING (U.S.) Funding LLC 0.20%-0.22% due 5/7-6/1/2010 GDF SUEZ 0.21%-0.23% due 5/5-5/26/2010 (3) Straight-A Funding LLC 0.22%-0.26% due 6/8-7/16/2010 (3) Eni Finance USA Inc. 0.18%-0.23% due 5/3-5/21/2010 (3) Other securities Total short-term securities (cost: $1,667,413,000) Total investment securities (cost: $14,365,898,000) Other assets less liabilities ) ) Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's affiliated-company holdings is either shown in the summary investment portfolio or included in the value of "Other securities" under the respective industry sectors. Further details on such holdings and related transactions during the six months ended April 30, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliates at 4/30/10 JSC Pharmstandard (GDR) (1)(2) - - $ JSC Pharmstandard (GDR) (1)(2)(3) - - - Heritage Oil Ltd. (1)(2) - - - $ The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities, including those in "Miscellaneous" and "Other securities," was $10,866,506,000, which represented 61.30% of the net assets of the fund. This amount includes $10,796,074,000 related to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. (2) Security did not produce income during the last 12 months. (3) Purchased in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $812,608,000, which represented 4.58% of the net assets of the fund. (4) Represents an affiliated company as defined under the Investment Company Act of 1940. (5) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (6) Index-linked bond whose principal amount moves with a government retail price index. Key to abbreviations ADR American Depositary Receipts GDR Global Depositary Receipts BRL Brazilian reais MXN Mexican pesos TRY Turkish liras ZAR South African rand See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at April 30, 2010 (dollars in thousands) Assets: Investment securities, at value: Unaffiliated issuers (cost: $14,118,707) $ Affiliated issuers (cost: $247,191) $ Cash denominated in currencies other than U.S. dollars (cost: $1,184) Cash Receivables for: Sales of investments Sales of fund's shares Dividends and interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by affiliates Directors' deferred compensation Non-U.S. taxes Other Net assets at April 30, 2010 $ Net assets consist of: Capital paid in on shares of capital stock $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets at April 30, 2010 $ (dollars and shares in thousands, except per-share amounts) Total authorized capital stock - 500,000 shares, $.01 par value (364,307 total shares outstanding) Net assets Shares outstanding Net asset value per share* Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 (*) Maximum offering price and redemption price per share were equal to the net asset value per share for all share classes, except for Classes A and 529-A, for which the maximum offering prices per share were $51.82 and $51.51, respectively. See Notes to Financial Statements Statement of operations unaudited for the six months ended April 30, 2010 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $12,733) $ Interest $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Directors' compensation Auditing and legal 50 Custodian State and local taxes Other Net investment income Net realized gain and unrealized appreciation on investments, forward currency contracts and currency: Net realized gain (loss) on: Investments (net of non-U.S. taxes of $445) Forward currency contracts ) Currency transactions ) Net unrealized appreciation (depreciation) on: Investments (net of non-U.S. taxes of $14,175) Currency translations ) Net realized gain andunrealized appreciation on investments, forward currency contracts and currency Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months ended April 30, 2010* Year ended October 31, 2009 Operations: Net investment income $ $ Net realized gain (loss) on investments, forward currency contracts and currency transactions ) Net unrealized appreciation on investments and currency translations Net increase in net assets resulting from operations Dividends paid to shareholders from net investment income ) ) Net capital share transactions Total increase in net assets Net assets: Beginning of period End of period (including undistributed net investment income: $24,226 and $112,994, respectively) $ $ *Unaudited. See Notes to Financial Statements Notes to financial statements unaudited 1. Organization New World Fund, Inc. (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks long-term capital appreciation by investing in stocks and bonds with significant exposure to countries that have developing economies and/or markets. On November 24, 2009, shareholders approved a proposal to reorganize the fund from a Maryland corporation to a Delaware statutory trust. The reorganization may be completed in 2010 or early 2011; however, the fund reserves the right to delay the implementation. Shareholders also approved amendments to the fund’s Investment Advisory and Service Agreement and amendments to and elimination of certain fundamental investment policies of the fund. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policiesdescribed below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Forward currency contracts are valued at the mean of representative quoted bid and asked prices. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of directors. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of April 30, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Financials $ $
